Citation Nr: 1604520	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability, to include psoriasis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

4.  Entitlement to service connection for skin disability, to include psoriasis, as due to exposure to herbicides.

5.  Entitlement to service connection for right knee disability.
 
6.  Entitlement to service connection for left knee disability, to include as secondary to right knee disability.

7.  Entitlement to service connection for arthritis of right hand.

8.  Entitlement to service connection for bilateral peripheral neuropathy of upper extremities, as secondary to service-connected type II diabetes mellitus.

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for dyslexia, to include as secondary to service-connected PTSD.

11.  Entitlement to service connection for arthritis of left hand.

12.  Entitlement to a rating in excess of 70 percent for PTSD.

13.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of right lower extremity associated with type II diabetes mellitus.

14.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of left lower extremity associated with type II diabetes mellitus.

15.  Entitlement to a rating in excess of 10 percent for lumbar spondylosis.

16.  Entitlement to an effective date prior to February 17, 2010 for the award of a total disability rating based on individual unemployability for compensation purposes (TDIU).

17.  Entitlement to service connection for Parkinson's disease, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2011, April 2013, June 2013, April 2014 and August 2015 by the Department of Veterans Affairs (VA) Office (RO) in St. Petersburg, Florida.

The Veteran filed a claim for a TDIU in March 2010 and the RO issued an October 2011 rating decision that denied entitlement to a TDIU and continued a 70 percent rating for PTSD; the Veteran filed a timely notice of disagreement in February 2012.

An April 2013 rating decision granted service connection for peripheral neuropathy of lower extremities as secondary to service-connected type II diabetes mellitus with a 20 percent rating for each lower extremity, effective January 23, 2012, and granted service connection for lumbar spondylosis with an initial rating of 10 percent, effective January 23, 2012.  That rating decision, however, denied the Veteran's claims for service connection for arthritis of right hand, bilateral peripheral neuropathy of upper extremities, sleep apnea and dyslexia, and continued the denial of service connection for skin, right knee and left knee conditions, as well as psoriasis.  The Veteran filed a notice of disagreement as to the above issues in April 2013.  He sought increased ratings and earlier effective dates for the award of service connection for peripheral neuropathy of left and right lower extremities and lumbar spondylosis.  

Subsequently, the RO issued a rating decision in June 2013 re-assigning an effective date of February 17, 2010 for the award of service connection for peripheral neuropathy of bilateral lower extremities and an effective date of February 3, 2012 for the award of service connection for lumbar spondylosis, based on clear and unmistakable mistake.  That rating decision also denied the claim of service connection for arthritis of the left hand; the Veteran filed a timely notice of disagreement as to the service connection issue in July 2013.

In an April 2014 rating decision, the RO granted entitlement to a TDIU effective February 17, 2010.  In a written statement dated May 8, 2014 and received by the RO on May 13, 2014, the Veteran indicated his disagreement as to the effective date for the award of a TDIU and the implied denial of entitlement to special monthly compensation based on housebound status.  Since the May 2014 statement was received within the one year the Veteran had to appeal the April 2014 rating decision, the Board construes that it is, in actuality, a timely notice of disagreement (NOD) with regard to the effective date assigned for the award of TDIU.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Additionally, the record reflects that in September 2015, the Veteran filed a timely notice of disagreement with regard to an August 2015 rating decision that denied service connection for Parkinson's disease.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement an effective date prior to February 17, 2010 for the award of a TDIU and entitlement to service connection for Parkinson's disease are listed on the title page of this decision.

The issue of entitlement to special monthly compensation based on housebound status has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for skin disability, to include psoriasis, for right knee disability, for left knee disability, for arthritis of hands, for bilateral peripheral neuropathy of upper extremities, for sleep apnea, for dyslexia and for Parkinson's disease; entitlement to a rating in excess of 70 percent for PTSD, ratings in excess of 20 percent for peripheral neuropathy of right lower and left lower extremities and rating in excess of 10 percent for lumbar spondylosis; and entitlement to an effective date prior to February 17, 2010 for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in April 2006, the RO denied the Veteran's claim of entitlement to service connection for right knee condition.

2.  In a final decision decided in July 2006, the RO denied the Veteran's claim to reopen claims of entitlement to service connection for left knee condition and psoriasis/acne skin condition.

3.  Evidence added to the record since the final April 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee disability.

4.  Evidence added to the record since the final July 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee disability.

5.  Evidence added to the record since the final July 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for skin disability, to include psoriasis.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied a claim to reopen a claim of entitlement to service connection for right knee condition is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The July 2006 rating decision that denied a claim to reopen a claim of entitlement to service connection for left knee condition and psoriasis/acne skin condition is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence having been received the claim for entitlement of service connection for right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

4.  New and material evidence having been received the claim for entitlement of service connection for left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

5.  New and material evidence having been received the claim for entitlement of service connection for skin disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for right knee, left knee and skin disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed his original claims of entitlement to service connection for left knee injury and psoriasis/acne skin condition as due to exposure to herbicides in August and October 2003.  The RO denied the claims in an April 2004 rating decision determining that there was no evidence of a permanent residual or chronic left knee injury or psoriasis/acne skin condition disability in service treatment records.  The Veteran was advised of the April 2004 rating decision and his appellate rights in the same month.  No new and material evidence was received within one year of the April 2004 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2005, the Veteran attempted to file a notice of disagreement to the April 2004 rating decision with regard to the denials of service connection for left knee and skin conditions.  He also filed a new claim for service connection for right knee condition, among others.  The RO notified the Veteran that his July 2005 submission was not filed within the one year period following the date of notification during which the Veteran may file a notice of disagreement to the April 2004 rating decision.  The RO construed the Veteran's July 2005 statement as a request to reopen the previous denials of service connection for left knee and skin conditions.

An April 2006 rating decision denied the claim for service connection for right knee condition finding that although there was a record of treatment in service for right knee condition, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  In a July 2006 rating decision, the RO continued the denials of service connection for left knee condition and psoriasis/acne skin condition finding that the evidence submitted was not new and material.

The basis of the prior final denials was the RO's findings that the evidence of record did not establish that permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the April and July 2006 rating decisions that addresses these bases.

Pertinent evidence submitted and obtained since the April and July 2006 rating decisions includes VA treatment records from June 2006 to May 2012; the Veteran's records from the Social Security Administration; private treatment records from Cleveland clinic, dated May 2015; a March 2012 letter from Dr. Calmet indicating that the Veteran has been treated for psoriasis and psoriatic arthritis; a March 2013 VA Disability Benefits Questionnaire (DBQ) Knee and Lower Leg Conditions examination report; and various lay statements submitted by the Veteran.

In particular, in a written statement dated January 2012 the Veteran reported that he injured his right knee during basic training and that injury caused his leg to become weak and caused problems after service.  He argued that the injury residuals to the right knee caused him to fall and injure his left knee in 1974; he had a number of left knee surgeries over the years resulting in a total knee replacement in December 2010 at the Miami VA Medical Center.  In a written statement dated May 2012, the Veteran again stated that he injured his right knee in basic training and he has always had pain and weakness in the knee since this injury.  He claimed that while serving in Vietnam, he jumped off trucks, anti-personnel carriers, APC's, and tanks, which had a major impact on his knee problems with both knees.  His left knee was originally injured when he was playing softball in Joplin, Missouri in 1974, but it was because the right knee which was afflicted with pain and weakness gave out while running the bases and he fell very hard on the left knee breaking the anterior cruciate ligament and strained the posterior cruciate ligament.  

With regard to the skin condition, in the May 2012 statement, the Veteran states that he remembers having psoriasis on his hands while in Vietnam although he never had treatment for this condition until the early 1980s when the condition was worse and he needed medical care.  He argues that his psoriasis was caused by environmental factors because not a single person in his family has ever heard of any family member having psoriasis.  Specifically, he contends that the only reason he can ever think of is being subjected to an extremely unhealthy and dangerous environment and exposed to several different chemicals, such as oil, leaded gas, diesel (jet fuel) and other chemicals when he was in Vietnam as a combat fuel truck driver and was placed in charge of the "Petroleum, Oil and Lubricant" dump.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issues of whether the Veteran currently has a chronic disability of the right knee, the left knee or the skin that first manifested during service or is otherwise related to his service.  Therefore, it is presumed credible for the limited purpose of reopening claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims for service connection for right knee, left knee and skin disabilities.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for right knee, left knee and skin disabilities, since the April and July 2006 rating decisions.  On this basis, the issues of entitlement to service connection for right knee, left knee and skin disabilities are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for right knee disability, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for left knee disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for skin disability is reopened, and to this extent only, the appeal is granted.


REMAND

The record reflects that the Veteran has received treatment at the VA Medical Center in Miami, Florida since he relocated from California to Florida at the end of the year 2009.  Specifically, an August 2015 rating decision lists the Veteran's treatment records dated February 2014 to June 2015 as relevant evidence.  However, the most recent VA treatment records for the Veteran associated with the claims file are dated March 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding records of VA treatment.

The Veteran was provided a VA hand and finger conditions examination in March 2013.  The assessment was normal right thumb examination.  The examiner stated that there is not identifiable right thumb pathology, therefore no opinion was required.  However, the medical evidence of record reflects that the Veteran has been treated for psoriatic arthritis of the hands.  As the March 2013 VA examination does not address this diagnosis or etiology of the Veteran's hand arthritis, the Board finds it inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

In regard to skin disability and sleep apnea, the Veteran claims the onset of these conditions in service.  In May 2012, the Veteran reported that that he has had these conditions ever since his wife has known him, which would be about two years after returning from Vietnam.  He stated he remembers having psoriasis on his hands while serving in Vietnam although he never sought treatment for this condition until the early 1980s when it got worse and he needed medical care.  He believes that his psoriasis was caused by environmental factors, specifically, his exposure to herbicides and other chemicals while serving in Vietnam as a combat fuel truck driver and being in charge of the "Petroleum, Oil and Lubricant" dump.

In regard to dyslexia, the Veteran claims that he experiences dyslexia as a result of brain concussions that occurred in service.  He has reported he has a hard time writing, misspells even simple words, and gets his words mixed up while speaking or writing.  He asserts that his dyslexia is related to his experience in various combat situations, such as being in close proximity to various grenade and rocket explosions and howitzer firings.  A January 2010 VA psychiatric note shows diagnoses dyslexia and learning disability on Axis II.  "Dyslexia" is not specifically listed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), still learning disorder, as well as reading, mathematical and writing disorders are listed under the chapter covering disorders first diagnosed in infancy, childhood, or adolescence.  

For VA service connection purposes, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2015).  Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature', while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease-or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, among other things.  Id.
As such, a VA medical opinion should be obtained in this matter.

The Veteran also claims sleep apnea and dyslexia conditions as secondary to his service-connected PTSD.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Given the lay evidence in support of his claims, the Board finds that a VA examination of the Veteran should be obtained so as to determine the precise nature and etiology of the disabilities, as well as the claimed secondary relationship of his dyslexia and sleep apnea to service-connected PTSD.  

Finally, the RO has not yet issued a SOC addressing the issues of entitlement to an effective date prior to February 17, 2010 for the award of a TDIU and entitlement to service connection for Parkinson's disease.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, each of these issues must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran, from the VA Medical Center (VAMC) in Miami, Florida, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran with an appropriate VA examination to determine any relationship between the Veteran's currently diagnosed (psoriatic) arthritis of the hands, skin disability, to include psoriasis, and sleep apnea and his service, or service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's (psoriatic) arthritis of the hands, skin disability to include psoriasis, and/or sleep apnea is (1) etiologically related to his period of active military service, to include the reported exposure to herbicides and various chemicals while serving in Vietnam; or (2) proximately caused or aggravated by service-connected PTSD.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for each opinion offered.

3.  Schedule the Veteran for a VA mental disorders examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that dyslexia/learning disability is a congenital defect?  If so, is it at least as likely as not that dyslexia/learning disability was subject to a superimposed disease or injury during service?

(b) Is it is at least as likely as not that dyslexia/learning disability is a congenital disease?  If so, is it at least as likely as not that it manifested during service, or preexisted service, but was aggravated beyond natural progression during service?

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dyslexia/learning disability proximately caused or aggravated by service-connected PTSD.  

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for each opinion offered.

4.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to an effective date prior to February 17, 2010 for the award of a TDIU and entitlement to service connection for Parkinson's disease.  38 C.F.R. § 19.26 (2015).  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the April 2014 and August 2015 rating decisions must be filed if these claims are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to any of these issues, return the case to the Board for appellate review.

5.  After completing the above development, and any other development deemed necessary, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


